Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/21 has been considered and an updated search has been performed. All pending claims are in condition for allowance. The previous reasons for allowance have been repeated below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a circuit arrangement for controlling an on/off state of a light, the circuit arrangement comprising:
a light switch coupled to control the on/off state of the light having an actuator enabling the outdoor light to be manually turned manually on or off
a controller configured to receive a signal from a motion detector, the controller coupled to the light switch to enable controlling the light switch in response to a selection of the actuator or the signal from the motion detector indicating a detection of motion;
configuration actuator on a user interface selectable to enable receiving timing characterization data; and a memory adapted to receive the timing 
As for claim 8, the prior art fails to teach or disclose circuit arrangement for controlling an on/off state of a light, the circuit arrangement comprising:
a light switch coupled to control the on/off state of the light having an actuator enabling the light to be manually turned on or off;
a controller configured to receive a signal from a motion detector coupled to the light switch to enable controlling the light switch in response to a selection of the actuator or the signal from the motion detector indicating a detection of motion;
a configuration actuator on a user interface movable to enable receiving the timing characterization data for controlling the on/off state of the light in response to a detection of motion;
a memory storing the timing characterization data downloaded by a user that controls the on/off state of the light in response to timing characterization data stored in the memory; and a status indicator light providing a status to the user.
As for claim 15, the prior art fails to teach or disclose circuit arrangement for controlling an on/off state of a light, the circuit arrangement comprising:
a light switch coupled to control the on/off state of the light, having an actuator enabling the light to be manually turned on or off;
a memory configured to store settings generated by a user for controlling an on/off state of a light in response to receiving a signal from a motion detector ; and a configuration actuator that can be pressed to enable receiving the settings generated by the user for controlling the light in response to a detection of a motion by the motion detector; 
 controller coupled to the memory and the configuration actuator and controls the on/off state of the light in response to a signal generated by the motion detector and based upon the settings generated by the user and downloaded to the memory
The closest prior art found was over Heath Zenith Motion Light Features - Dualbrite(r) Intelligent Lighting Control Settings https://www.youtube.com/watch?v=8Zg2Dt9p2Qw referred to hereafter as “Heath,” published 2/24/2010 in view of Arnold DE10223168.
Heath discloses circuit arrangement for controlling an on/off state of a light, the circuit arrangement comprising: a light switch (light switch shown at 2:49 is taught as a wall switch) coupled to control the on/off state of the light, the light switch having an actuator enabling the outdoor light to be turned manually on or off (may turn the light on or off manually using the switch, see video: 2:44-2:51); a motion detector associated with the outdoor light, wherein the motion detector is remote from the indoor light switch (motion detector, shown 0:51, which is remote from the switch as shown, see first image capture below);  a mode actuator implemented on the user interface of the indoor light switch, wherein the mode actuator is movable to a position enabling the use of the motion detector (3:22-3:30, switch wall switch to OFF for more than 1 minute, then back 
Arnold teaches a mode actuator on a user interface that is movable to a first position enabling use of the motion detector (for example, when automatic mode is toggled, paragraphs 0002, 0011, 0016, see Figures 4-6) and movable to a second position to enable a mode in which the indoor light switch does not change the on/off state of the outdoor light in response to the motion detector (this could be switching to either the permanent on switch from the rocker, sliding switch, or rotary switching means, see paragraph 0022, Figures 4-6.
The prior art fails to teach or render obvious further having a controller configured to receive a signal from a motion detector and coupled to the light switch to enable controlling the light switch in response to a selection of the actuator or the signal from the motion detector indicating a detection of motion, configuration actuator on a user interface selectable to enable receiving timing characterization data, and a memory adapted to receive the timing characterization data downloaded by a user from a device to the memory that controls the on/off state of the light in response to the signal from the motion detector and a setting of the timing characterization data, as defined in the recent amendments to claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875